People v Russell (2022 NY Slip Op 02024)





People v Russell


2022 NY Slip Op 02024


Decided on March 23, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
REINALDO E. RIVERA
CHERYL E. CHAMBERS
PAUL WOOTEN, JJ.


2020-07278
 (Ind. No. 143/19)

[*1]The People of the State of New York, respondent,
vAnthony Russell, appellant. Mark Diamond, New York, NY, for appellant.


Thomas E. Walsh II, District Attorney, New City, NY (Carrie Ciganek of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Rockland County (Sherri L. Eisenpress, J.), rendered September 15, 2020, convicting him of attempted murder in the second degree, assault in the first degree, aggravated criminal contempt, criminal contempt in the first degree, and aggravated harassment in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that he was not afforded an opportunity to address the County Court at the time of his sentencing, in violation of CPL 380.50, is unpreserved for appellate review (see People v Green, 54 NY2d 878, 880; People v Macon, 200 AD3d 907; People v Garville, 194 AD3d 744, 744-745), and we decline to reach that issue in the exercise of our interest of justice jurisdiction (see People v Macon, 200 AD3d at 907; People v Garville, 194 AD3d at 745).
The defendant's remaining contention is without merit (see Penal Law § 60.12; People v Sheehan, 106 AD3d 1112, 1113; cf. People v Addimando, 197 AD3d 106).
BARROS, J.P., RIVERA, CHAMBERS and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court